Citation Nr: 1439415	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1963 to July 1971, including service in the Republic of Vietnam (Vietnam) during the Vietnam era (defined as January 9, 1962 to May 7, 1975).

This appeal came before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A December 2012 Board decision denied the appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court issued an Order granting a joint motion of the parties to vacate the Board's decision.  The matter of whether service connection is warranted for hypertension is, therefore, again before the Board for action in accordance with the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required in accordance with the joint motion before the Veteran's claim for service connection for hypertension is adjudicated.

The Veteran seeks service connection for hypertension, which he attributes to Agent Orange exposure during service in Vietnam.  In October 2011, the Board remanded the matter for an opinion to determine the nature and etiology of the Veteran's hypertension.  Specefically, the examiner was instructed to opine as to whether the Veteran's hypertension was the result of his exposure to Agent Orange in Vietnam.  A new examination and medical opinion was obtained in December 2011.  However, the VA examiner did not consider whether the Veteran's hypertension was the result of Agent Orange exposure.  Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Thus, remand for full compliance with the Board's prior remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the December 2011 VA examiner or to an equally qualified medical professional.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's hypertension is due to his exposure to Agent Orange in the Republic of Vietnam.  

A complete rationale should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



